DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/07/2021. 
In the filed response, claims 1-5, 12-14, and 20 have been amended, where claims 1, 14, 20 are independent claims. Further, new claims 21-25 are added with claim 21 being an independent claim and claim 7 has been canceled.
Accordingly, Claims 1, 2, 4-6, 8, 10-15, 17-18 and 20-25 have been examined and are pending. This Action is made FINAL.


	Information Disclosure Statement
1.	The information disclosure statement (IDS) were submitted on 06/15/2021 and 08/24/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Response to Arguments
2.	Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. Please see Examiner’s responses below.
3.	Applicant’s amendments to overcome the non-statutory double patenting rejection from the last office action (pgs. 4-10) are acknowledged, however after further consideration, the Examiner respectfully submits that co-pending applications 17/011,068 and 17/019,675, hereinafter referred to as 068 and 675, respectively, collectively address the amended features. 
For e.g., claim 1 of 068 recites “performing a conversion between the first video block and a bitstream of a video based on the motion information…”.   Hence, 068 discloses the newly added “performing a conversion between the first video block and a bitstream of a video including the first video block” (emphasis added).  Further, the Examiner respectfully submits that the newly added term “conversion” is not clearly defined in independent claims 1, 14, 20, and 21. In other words, what exactly is meant by conversion between a video block and the bitstream?  The Examiner respectfully submits “performing a conversion” in the independent claims can be broadly construed as a coding process where blocks of video data can be encoded and subsequently decoded (i.e. converted) using the derived motion information (e.g. motion vectors) based on the one or more updated tables. Para 00566-00567 of the filed specification appears to suggest this interpretation. The Examiner further notes amended dependent claims 12 and 13 provide direct support of this interpretation. Accordingly the term “conversion” in the amended limitation “deriving, based on one or more updated tables, motion information for a subsequent video block to perform the conversion for the subsequent video block” (as recited in claims 1, 14, 20, and 21), is understood to be a coding process where the subsequent video block is being coded/converted into a bitstream using the derived motion information. Since claim 1 of 068 discloses “updating the table based on motion information derived for the first video block”, the Examiner respectfully submits that it would be evident to one skilled in the art that motion information for subsequent video blocks can also be derived based on the updated table(s) which can then be used for coding purposes between the video block and the bitstream, i.e., for performing a conversion. In other words, a coded bitstream of the subsequent video block(s) can be obtained. For these reasons, the Examiner respectfully submits that the non-statutory double patenting rejection still applies based on the combined disclosure of 068 and 675. Please see office action below.

5.	In light of the foregoing, Claims 1, 2, 4-6, 8, 10-15, 17-18 and 20-25 have been examined and are pending.	

Claim Objections
6.	Claims 1, 14, 20, and 21 are objected to because of the following informalities:  the amended phrase “performing a conversion” is unclear as claimed.  The foregoing appears to have support in para 00566-00567 of the specification as well as in dependent claims 12-13. It is recommended that independent claims 1, 14, 20, and 21 define what is meant by “performing a conversion” to prevent the phrase from being misinterpreted. Appropriate correction is required.
7.	Claims 12 and 13 are objected to because of the following informalities:  the amended limitation “wherein the conversion includes encoding the first video block into the bitstream” and “wherein theconversion includes decoding the first video block fromthe bitstream”  appear to have support in para 00566-00567 of the specification. Is this correct or is support provided elsewhere?  Appropriate correction is required.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
9.	Claims 1, 8, 12-14, 18, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 22, 25, 26, and 27 of co-pending Application No. 17/019,675, in view of claim 11 of co-pending Application No. 
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/U.S. Patent, respectively, indicate the main differences in the claim limitation.

Instant Application 16/796,693



Application 17/019,675

Claim 1
A method of processing video data, comprising: deriving motion information for a first video block, wherein one or more HMVP (history-based motion vector prediction) candidates of one or more tables are selectively checked in an order and whether to add the one or more HMVP candidates or at least one motion vector of the one or more HMVP candidates to a motion candidate list or not is based on a result of the HMVP candidates derived from previously coded video blocks that are coded prior to the first video block; and performing a conversion between the first video block and a bitstream of a video including the first video block, based on the motion information, wherein an arrangement of the HMVP candidates in a table is based on a sequence of addition of the motion candidates into the table and at least one HMVP candidate in the table is deleted due to adding a new HMVP candidate into the table when the table is full before the new HMVP candidate is added to the table, wherein the method further comprises: determining whether to use the motion information for the first video block to update the one or more tables, and deriving, based on one or more updated tables, motion information for a subsequent video block to perform the conversion for the subsequent video block.
Claim 1
A video processing method, comprising: maintaining one or more tables, wherein each table includes a set of motion candidates, each of which is associated with corresponding motion information and is derived from a previous video block, and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table; performing a motion candidate list derivation process to derive a motion  and a motion vector difference (MVD) between a motion vector and the motion vector predictor, wherein the MVD is indicated in the bitstream ; and updating the table based on motion information derived for the first video block, wherein at least one motion candidate of checked motion candidates used to update the motion candidate list has a reference picture same as a reference picture of the first video block, wherein the motion candidate list is an Advanced Motion Vector Prediction (AMVP) candidate list; wherein during the checking of the one or more motion candidates in the table, a reference picture of a first reference picture list is checked and then a reference picture of a second reference picture list is checked, and wherein the first reference picture list is a current target reference picture list.

Claim 8
The method of claim 1, wherein the motion information includes at least one of a prediction direction, a reference picture index, motion vector values, intensity compensation flag, affine flag, motion vector difference precision, filter parameters, motion vector difference value, or indications of blocks where the motion information is coming from.
Claim 22
The method of claim 1, wherein a motion candidate in the table is associated with motion information including at least one of: a prediction direction, a reference picture index, motion vector values, an intensity compensation flag, an affine flag, a motion vector difference precision, an intra mode information, an illumination compensation (IC) parameter, filter parameters used in a filtering process or motion vector difference value.
Claim 12

Claim 2

Claim 13
The method of claim 1, wherein the conversion includes decoding the first video block from the bitstream.
Claim 3
The method of claim 1, wherein the performing of the conversion includes decoding the first video block from the bitstream
Claim 14
(Similar to instant claim 1)
Claim 25
(Similar to claim 1 of 675)
Claim 18
(Similar to instant claim 8)
Claim 22

Claim 20
(Similar to instant claim 1)
Claim 26
(Similar to claim 1 of 675)
Claim 21
(Similar to instant claim 1)
Claim 27
(Similar to claim 1 of 675)


10.	Claims 1, 8, 12-14, 18, 20, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 22, 25, 26, and 27 of 675 in view of claim 11 of 068.  As indicated in the table above, claims 1-3, 22, 25, 26, and 27 of 675 disclose most of the elements in the instant claims, where noted differences are primarily due to (1) the elements not necessarily being one-to-one (e.g. “wherein an arrangement of the motion candidates in a table is based on a sequence of addition of the motion candidates into the table” (instant claim 1) vs.  “and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table” (claim 1 of 675).
As to Claim 1, those features that are not disclosed by 675 include “and coding, based on the motion information, the first video block”, “and deriving, based on one or more updated tables, motion information for a subsequent video block to perform the conversion for the subsequent video block” and “and at least one motion candidate in the table is deleted due to adding a new motion candidate into the table when the table is full before the new motion candidate is added to the table”.  Although 675 does not explicitly teach “and coding, based on the motion information, the first video block”, one skilled in the art would recognize that constructing motion candidate list(s) is commonly performed in the field of video coding; hence, the disclosure of 675 implies this feature. Further, 675 does not explicitly recite “and deriving, based on one or more updated tables, motion information for a subsequent video block to perform the conversion for the subsequent video block”, however 675 does teach “and updating the table based on motion information derived for the first video block” which as noted in Examiner’s response #3, would be evident to one skilled in the art that motion information for subsequent video blocks can also be derived based on the updated table(s) which can then be used for coding purposes between the video block and the bitstream, i.e., for performing a conversion. In other words, a coded bitstream of the subsequent video block(s) can be obtained.
As to “and at least one motion candidate in the table is deleted due to adding a new motion candidate into the table when the table is full before the new motion candidate is added to the table”, 068 teaches “and at least one motion candidate in the table is deleted due to adding a new motion candidate into the table when the table is full before the new motion candidate is added to the table”. Specifically, claim 11 of 068 recites “when the table is full before the addition of the new candidate into the table, a motion candidate is removed from the table”. In other words a motion candidate is first removed (i.e., deleted) before adding a new candidate to the table when the table is full. 675 and 068 are analogous art because they are from the same or similar field of endeavor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the techniques of 068 for performing a table update when the table can no longer accommodate additional motion candidates, i.e., when the table is full. Thus, the table can be populated with more optimal motion candidates for predicting motion information of a current block with higher coding efficiencies (see e.g., para 00199 of filed specification). 

As to Claims 8, 12, 13, and 18, 675 is found to disclose all of the claimed elements, where noted differences (as illustrated in the above table), are considered to be minor.

As to Claims 14, 20, and 21 the same rationale from claim 1 also applies. Please refer to claim 1 for details. Accordingly, all corresponding dependent claims are also rejected (i.e., claims 2, 4-7, 10-11, 15, 17, and 22-25).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486